Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2022 has been entered.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Amanda Hill on 08/09/2022.
The application has been amended as follows: 

(Currently Amended) A flower mill for grinding vegetation into ground vegetation, said flower mill comprising:
a container defining an opening and an interior chamber for holding vegetation before it is ground and for collecting ground vegetation after the vegetation is ground;
a sifting screen secured to said container within said interior chamber, said sifting screen allowing the ground vegetation to pass therethrough while preventing the vegetation from passing therethrough;
a center rod fixedly secured to said sifting screen, said center rod extending through a portion of said interior chamber toward the opening of said container;
a knob for covering said opening of said container to close said interior chamber, said knob including a central boss for receiving said center rod therein; 
a rotor secured to said knob, said rotor defining a grinding surface, a center axis, and at least one grinding channel cut into said grinding surface, whereby rotation of said rotor grinds the vegetation disposed adjacent said grinding surface and said at least one grinding channel; and
a retainer disposed within said central boss for securing said knob to said container and said retainer includes at least one magnet, wherein said retainer is configured such that said center rod and said retainer do not contact when the knob is in a closed position.
2.	(Original) A flower mill assembly as set forth in claim 1 wherein at least one portion of said at least one grinding channel extends radially outwardly from said center axis.
3.	(Original) A flower mill assembly as set forth in claim 1 wherein said at least one grinding channel extends radially from said center axis across said grinding surface.
4.	(Original) A flower mill assembly as set forth in claim 3 wherein said at least one grinding channel defines a depth within said rotor with respect to said grinding surface.
5.	(Previously Presented) A flower mill assembly as set forth in claim 1 wherein said depth of said at least one grinding channel varies as it extends along said grinding surface.
6.	(Original) A flower mill assembly as set forth in claim 5 wherein said depth of said at least one grinding channel increases moving away from said central axis.
7.	(Previously Presented) A flower mill assembly as set forth in claim 1 wherein said grinding surface includes a flat portion. 
8.	(Original) A flower mill assembly as set forth in claim 1 wherein said container includes a removable catch basin at a distal end opposite said opening.
9.	(Original) A flower mill assembly as set forth in claim 8 including a collection screen disposed within said container adjacent said catch basin.
10.	(Currently Amended) A flower mill assembly as set forth in claim 1 wherein said knob rotates about said center axis when said knob is held in place over said opening of said container.
11.	(Cancelled) 
12.	(Currently Amended) A flower mill assembly as set forth in claim 10 wherein said at least one magnet of the retainer includes a first magnet secured to said knob and a second magnet secured to said container.
13.	(Previously Presented) A flower mill assembly as set forth in claim 1 wherein said container includes an outer body and a rotor sleeve partially insertable into said outer body with said sifting screen secured there   between.
14.	(Currently Amended) A flower mill assembly for grinding vegetation into ground vegetation, said flower mill assembly comprising:
a container defining an opening and an interior chamber for holding vegetation before it is ground and for collecting ground vegetation after the vegetation is ground;
a sifting screen secured to said container within said interior chamber, said sifting screen allowing the ground vegetation to pass therethrough while preventing the vegetation from passing therethrough;
a center rod fixedly secured to said sifting screen, said center rod extending through a portion of said interior chamber toward the opening of said container;
a knob for covering said opening of said container to close said interior chamber, said knob including a central boss for receiving said center rod therein; and
a rotor secured to said knob, said rotor defining a grinding surface, a center axis, and at least one grinding channel cut into said grinding surface, whereby rotation of said rotor grinds the vegetation disposed adjacent said grinding surface and said at least one grinding channel; and 
	wherein said knob and said central boss are configured such that said center rod and said boss do not contact when the knob is in a closed position.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 14, neither Wozniak (US20190150666A1) nor Galaviz (US20200390285A1) disclose every single limitation as set forth, nor does the combination of Wozniak and Galaviz teach single limitation of the claim. Specifically, the prior art fails to disclose “a retainer disposed within said central boss for securing said knob to said container and said retainer includes at least one magnet, wherein said retainer is configured such that said center rod and said retainer do not contact when the knob is in a closed position” (claim 1 and similarly in claim 14) in combination with the other limitations of the claims. 

Claims 2-10 and 12-13 are allowed because they depend from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753